Order                                                  Michigan Supreme Court
                                                             Lansing, Michigan

  February 26, 2016                                           Robert P. Young, Jr.,
                                                                         Chief Justice

                                                               Stephen J. Markman
                                                                    Brian K. Zahra
  152810(90)                                                Bridget M. McCormack
                                                                  David F. Viviano
                                                              Richard H. Bernstein
                                                                    Joan L. Larsen,
  MIDWEST MEMORIAL GROUP LLC, ACACIA                                          Justices
  PARK CEMETERY, ALBION MEMORY
  GARDENS, CADILLAC MEMORIAL
  GARDENS EAST, CADILLAC MEMORIAL
  GARDENS WEST, CHAPEL GARDENS,
  EASTLAWN MEMORIAL GARDENS AND
  MAUSOLEUM, ELM LAWN CEMETERY,
  FLORAL VIEW MEMORIAL GARDENS,
  FOREST LAWN MEMORIAL GARDENS,
  GARDEN OF REST MEMORIAL PARK,
  GRACELAND MEMORIAL PARK AND
  MAUSOLEUM, GRANDLAWN CEMETERY
  AND MAUSOLEUM, HILLCREST MEMORIAL
  PARK, KENT MEMORIAL GARDENS,
  MIDLAND MEMORIAL GARDENS, MOUNT
  HOPE MEMORIAL GARDENS, NORTHLAND
  CHAPEL GARDENS, OAKLAND HILLS
  MEMORIAL GARDENS, OAKLAWN CHAPEL
  GARDENS, OAKVIEW CEMETERY,
  OAKWOOD MEMORIAL MAUSOLEUM,
  RESTLAWN MEMORIAL GARDENS,
  ROSELAND PARK CEMETERY, ROSELAWN
  MEMORIAL GARDENS, UNITED MEMORIAL
  GARDENS, WASHTENONG MEMORIAL
  PARK AND MAUSOLEUM, WOODLAWN
  CEMETERY, and WOODMERE CEMETERY,
            Plaintiffs-Appellees,
                                        SC: 152810
  v                                     COA: 322338
                                        Ingham CC: 2010-000025-CR
  CITIGROUP GLOBAL MARKETS INC d/b/a
  SMITH BARNEY, CURRIE KENDALL, PETER
  JENSEN, CLAYTON SMART, KIMBERLY
                                                                                                            2

SINGER, MARK SINGER, MKS FAMILY, LLC,
INTERNATIONAL FUND SERVICES,
          Defendants,
and

PLANTE & MORAN, PLLC,
           Defendant-Appellant.
_________________________________________/

        On order of the Chief Justice, the motion for the temporary admission of out-of-
state attorneys John S. Purcell and Nicholas H. Pyle to appear and practice on behalf of
plaintiffs-appellees under MCR 8.126(A) is GRANTED.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                     February 26, 2016
                                                                                   Clerk